Citation Nr: 1437360	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's electronic records.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1. From the date of receipt of the Veteran's claim for a TDIU, the Veteran's service-connected disabilities resulting from Agent Orange exposure have been rated at 40 percent or higher, and the combined rating for all of his service-connected disabilities has been 70 percent or higher.

2.  Throughout the period of the claim, the Veteran has been unable to maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in September 2009.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the above purpose of one 60 percent disability or one 40 percent disability, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Service connection is in effect for posttraumatic stress disorder (PTSD); diabetes mellitus due to Agent Orange exposure including hypertension; peripheral neuropathy right upper extremity associated with diabetes mellitus due to Agent Orange exposure; peripheral neuropathy of the left upper extremity associated with diabetes mellitus due to Agent Orange exposure; peripheral neuropathy of the right lower extremity associated with diabetes mellitus due to Agent Orange exposure; and peripheral neuropathy of the left lower extremity associated with diabetes mellitus due to Agent Orange exposure.  The Veteran's claim for a TDIU was received in August 2009.  From the date of receipt of that claim, the Veteran's disabilities from common etiology of Agent Orange exposure with bilateral factor have been rated at 40 percent or higher and his combined rating has been 70 percent or higher.  As such, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In an August 2009 application for a TDIU, the Veteran reported he worked as a carpenter from 1987 to 2006 when he retired due to his PTSD.

In a January 2010 VA PTSD examination, the Veteran reported that his PTSD symptoms had a significant detrimental impact on working relationships, the ability to establish social relationships, experience pleasure, and leisure pursuits.  The VA examiner opined the Veteran had PTSD and depressive disorder not otherwise specified due to severe symptoms of depression and assigned a GAF score of 55.

According to a February 2010 VA treatment note, the Veteran reported nightmares, poor sleep, anxiety, flashbacks, avoidance of conversations about Vietnam, avoidance of businesses run by Vietnamese people, hyperstartle response to doors slamming or the phone ringing, hypervigilance, hyperalterness, unknown outlook on the future, poor appetite, angry outbursts, isolation, mood swings, and depression that had recently worsened.  

In a February 2010 VA general medical examination, the Veteran stated he was unemployable due to a torn left bicep, headaches secondary to subdural hematoma, left knee pain, lumbar spine pain, hypertension, and blood pressure that increased when he saw the children's lack of respect for teachers.  The VA examiner found that the Veteran's diabetes mellitus was stable and that he also had a diagnosis of hypertension.  The examiner also noted that the Veteran had paresthesias described as tingling of the feet that did not affect his employability.  The VA examiner also found the Veteran's psychiatric problems included a history of interpersonal relationship difficulties, depression, and sleep impairment.  The VA examiner opined that the Veteran's diabetes mellitus, mild peripheral neuropathy of the feet, and hypertension did not affect his ability to perform physical or sedentary employment but that chronic back pain, a torn left bicep, left knee arthralgia, and headaches secondary to subdural hematoma resulted in early retirement.

In April 2010, a Vet Center counselor, S.N., submitted a statement indicating that the Veteran received group and individual counseling for PTSD symptoms of significant thought intrusion, hyperarousal, angry outbursts, sleep disturbance, nightmares, avoidance behavior, relational issues, disassociation, and variable suicidal ideation.  S.N. opined that the Veteran's prognosis was guarded and he was unable to hold a job in most settings.  She noted that the Veteran had diagnoses of dysthymic disorder and severe PTSD.  She assigned a global assessment of functioning (GAF) score of 45.  

In a May 2011 VA PTSD examination, the Veteran reported retiring from maintenance work at a school district because he got upset around students and teachers, the teachers made unreasonable demands, and he did not enjoy being around people.  He also stated that he got along adequately with the students and teachers and that he was not working because he tore his biceps and had a bad back and knee.  He indicated that he got along well with his coworkers and disagreed with his supervisors.  He stated that he had a "fair" relationship with his supervisors because they did not try to discipline him, but that he was, "sure they were glad when I retired."  The Veteran reported symptoms of recurrent intrusive recollections of Vietnam, nightmares, intense psychological distress and physiological reactivity to cues that reminded him of Vietnam, such as slammed doors and backfiring cars,  avoidance behavior, estrangement from people but enjoyment of his children and playing pool with friends, sense of foreshortened future, sleep disturbance, irritability, average concentration, hypervigilance, exaggerated startle response, depressed mood, and fatigue.  The Veteran reported that he was paranoid around Vietnamese people, especially when they are not speaking English, because he believed they were looking at him and talking about him.  He did not go anywhere Vietnamese people worked, including some therapy groups at the Loma Linda VA Medical Center.  He stated that doors and windows were double-checked before he went to sleep or left the house, and that he was always tense and on guard.  The VA examiner assigned a GAF score of 55 and noted that the Veteran stated S.N. could not believe he had a GAF score as high as 55.  The examiner opined that S.N. did not outline the impairment or symptoms that warranted a GAF score of 45 in her assessment.  The examiner instead found the Veteran did not have serious symptoms such as suicidal ideation, severe obsessional rituals, or serious impairment in social or occupational functioning because he got along well with his children, played pool with friends on the weekends, could adequately function socially as needed, and he retired from the school district without disciplinary action.  Rather, the VA examiner found the Veteran had reduced reliability and productivity due to PTSD due to not-optimal social functioning, avoidance symptoms so strong that he did not attend treatment groups, nightmares, and feeling distressed and disappointed.

In a November 2013 Board hearing, the Veteran reported he did not use the word "Vietnam" because something "snaps inside of me" and it made him nervous, so he called it "paradise" instead.  He stated that he retired in 2006 because he could not handle the pressure from students and staff and he had to leave "because something was going to happen."  The Veteran reported that he could not work due to PTSD because he did not like someone telling him what to do or how to do it.  He stated that he was a carpenter/cabinet maker and got extremely angry if someone told him how to install or make something.  He stated he retired in 2006 because he was concerned about how he would interact with other people due to his outbursts of anger.  He stated he thought he was doing himself a favor by staying away because there was no respect for the employees.

The Veteran further stated that he refused to see any doctors he perceived to be Vietnamese and that therapy at the Loma Linda VA Medical Center did not help because he wanted to forget the memories of paradise rather than discuss them.  He stated that he sat with his back to the wall, even in his apartment, and hit the floor if he heard a car backfire or a door slam.  He stated he often thought about paradise and the people that died and had panic attacks, trouble sleeping, and mood swings.  He noted that he will forget what he was doing when distracted and reported temporary memory loss.  

P.T., the Veteran's girlfriend, reported that the Veteran had to face the door in restaurants, checked everything before going to bed, had a lot of mood swings, was angry, and blew up fast for no reason.  

Based on the foregoing, the Board concludes that the Veteran is unemployable due to his service-connected disabilities.  

The Veteran's Vet Center counselor, S.N., opined that the Veteran cannot obtain employment due to PTSD symptoms of symptoms of significant thought intrusion, hyperarousal, angry outbursts, sleep disturbance, nightmares, avoidance behavior, relational issues, disassociation, and variable suicidal ideation.  S.N.'s opinion is supported by the Veteran's statements that he got upset around students and teachers, his blood pressure rose when hearing students "lack of respect" toward teachers, he was extremely angry when being told how to do his work, and that he was concerned how he would interact with people during outbursts of anger.  P.T. further stated that the Veteran had mood swings, and would blow up in anger quickly, sometimes for no reason.

The Board acknowledges that a February 2010 VA general medical examination and a May 2011 VA PTSD examination reports do not support the Veteran's claim.  However, the February 2010 VA examiner did not consider the effects of the Veteran's PTSD or any psychological symptoms on his ability to work, and the May 2011 VA examiner did not consider the collective effects of the Veteran's disabilities on his ability to work or address the Veteran's symptoms of suicidal ideation or obsessional rituals when concluding that the Veteran was not unemployable because he could function adequately socially as needed and that he retired from the school district without disciplinary action.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected disabilities.  Accordingly, a TDIU is warranted.


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


